Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 29, 2020 has been considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The abstract of the disclosure is objected to because it is grammatically confusing and not in narrative form due to one run-on sentence.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wakimoto (US 2018/0278900).

As per claim 1 Wakimoto depicts in figure 3 and discloses:. A projector comprising: a projection section 27 that projects an image on a projection surface SC; a detection light L radiation section 3 that radiates detection light L in a direction corresponding to the projection surface SC; an adjuster 32 that adjusts the direction of the detection light L with respect to the projection surface SC; a detector 25b that detects reflected light resulting from the detection light L to detect operation performed on the projection surface SC { [0051] The position detector 25b detects the position where the light curtain L is reflected based on the captured image containing the light curtain L reflected off the pointing element Q or the light curtain L reflected off the screen SC.}; and a controller 25 that evaluates whether or not a state of the detection of the reflected light corresponds to a specific state and causes the adjuster 32 to adjust the direction of the detection light L based on a result of the evaluation. {Figure 5 & [0062] When the projector 2 operates in the mode in which the angle of the light curtain L is adjusted, the change controller 25c first outputs to the motor controller 32a the control signal S that causes the motor 32d to move the light curtain L to the θ-direction maximum position. The motor controller 32a controls the motor driver 32b in accordance with the control signal S to move the light curtain L to the θ-direction maximum position (step S101). FIG. 6 shows the state in which the light curtain L is located in the θ-direction maximum position. }

As per claim 2 Wakimoto depicts in figure 3 and discloses: The projector according to claim 1, wherein the detection light L radiation section 3 radiates the detection light L in a direction along the projection surface SC { figure 2 }, the detector 25b detects the reflected light reflected off a pointing element in contact with or in the vicinity of the projection surface SC, and when the controller 25 determines that the state of the detection of the reflected light corresponds to the specific state, the controller 25 controls the adjuster 32 to adjust an angle between the projection surface SC and the detection light L. { [0058] The adjustment mechanism 32f rotates the laser light source unit 31 around an axis of rotation A shown in FIG. 4 in accordance with the rotation produced by the motor 32d to change the angle of the light curtain L with respect to the screen SC. When the laser light source unit 31 rotates around the axis of rotation A, the orientation of the light curtain L is changed over the range defined by ±θ directions shown in FIG. 2. The +θ direction is the direction in which the light curtain L moves away from the screen SC, and the −θ direction is the direction in which the light curtain L approaches the screen SC.} 

As per claim 3 Wakimoto discloses: The projector according to claim 2, wherein when the controller 25 determines that the state of the detection of the reflected light corresponds to the specific state even after the angle between the projection surface SC and the detection light L is adjusted, the controller 25 adjusts an image projection range on the projection surface SC. { figure 6 & [0062] When the projector 2 operates in the mode in which the angle of the light curtain L is adjusted, the change controller 25c first outputs to the motor controller 32a the control signal S that causes the motor 32d to move the light curtain L to the θ-direction maximum position. The motor controller 32a controls the motor driver 32b in accordance with the control signal S to move the light curtain L to the θ-direction maximum position (step S101). FIG. 6 shows the state in which the light curtain L is located in the θ-direction maximum position.}

As per claim 4 Wakimoto discloses: The projector according to claim 3, wherein when the controller 25 determines that the state of the detection of the reflected light corresponds to the specific state even after the image projection range on the projection surface SC is adjusted, the controller 25 edits an image to be projected on the projection surface SC. { [0068] The position detector 25b keeps detecting the reflected position E based on the captured images repeatedly produced by the imager 21 during the period for which the light curtain L is lowered (step S104). The position detector 25b outputs the result of the detection of the reflected position E to the change controller 25c. }

As per claim 5. Wakimoto discloses: The projector according to claim 3, wherein the controller 25 adjusts at least one of a position and a size of the projection range to adjust the projection range. { [0068] The position detector 25b keeps detecting the reflected position E based on the captured images repeatedly produced by the imager 21 during the period for which the light curtain L is lowered (step S104). The position detector 25b outputs the result of the detection of the reflected position E to the change controller 25c. }

As per claim 6 Wakimoto discloses: The projector according to claim 1, wherein when the controller 25 determines that the state of the detection of the reflected light corresponds to the specific state { [0046] The controller 25 reads and executes the programs stored in the storage 24 to achieve an image processor 25a, which processes the image signal, a position detector 25b, which detects the position where the light curtain L is reflected, and a change controller 25c, which controls the light curtain generator 3. }, the controller 25 evaluates whether or not the direction of the detection light L with respect to the projection surface SC is adjustable, and when the controller 25 determines that the direction of the detection light L is not adjustable, the controller 25 adjusts an image projection range on the projection surface SC. { [0068] The position detector 25b keeps detecting the reflected position E based on the captured images repeatedly produced by the imager 21 during the period for which the light curtain L is lowered (step S104). The position detector 25b outputs the result of the detection of the reflected position E to the change controller 25c. }

As per claim 7 Wakimoto discloses: The projector according to claim 1, wherein when the controller 25 determines that the state of the detection of the reflected light corresponds to the specific state { [0046] The controller 25 reads and executes the programs stored in the storage 24 to achieve an image processor 25a, which processes the image signal, a position detector 25b, which detects the position where the light curtain L is reflected, and a change controller 25c, which controls the light curtain generator 3. }, the controller 25 evaluates whether or not the direction of the detection light L with respect to the projection surface SC is adjustable, and when the controller 25 determines that the direction of the detection light L is not adjustable, the controller 25 adjusts at least one of a position and a size of an image projection range on the projection surface SC. { [0068] The position detector 25b keeps detecting the reflected position E based on the captured images repeatedly produced by the imager 21 during the period for which the light curtain L is lowered (step S104). The position detector 25b outputs the result of the detection of the reflected position E to the change controller 25c. }

As per claim 8. Wakimoto discloses: The projector according to claim 6, wherein when the controller 25 determines that the direction of the detection light L is not adjustable, the controller 25 edits an image to be projected on the projection surface SC. { [0068] The position detector 25b keeps detecting the reflected position E based on the captured images repeatedly produced by the imager 21 during the period for which the light curtain L is lowered (step S104). The position detector 25b outputs the result of the detection of the reflected position E to the change controller 25c. }

As per claim 9 Wakimoto figure 3 and discloses: A method for controlling a projector, the method comprising: radiating detection light L in a direction corresponding to a projection surface SC onto which an image is projected; detecting reflected light resulting from the detection light L to detect operation performed on the projection surface SC{ [0051] The position detector 25b detects the position where the light curtain L is reflected based on the captured image containing the light curtain L reflected off the pointing element Q or the light curtain L reflected off the screen SC.}; evaluating whether or not a state of the detection of the reflected light corresponds to a specific state; and adjusting the direction of detection light L with respect to the projection surface SC based on a result of the evaluation. {Figure 5 & [0062] When the projector 2 operates in the mode in which the angle of the light curtain L is adjusted, the change controller 25c first outputs to the motor controller 32a the control signal S that causes the motor 32d to move the light curtain L to the θ-direction maximum position. The motor controller 32a controls the motor driver 32b in accordance with the control signal S to move the light curtain L to the θ-direction maximum position (step S101). FIG. 6 shows the state in which the light curtain L is located in the θ-direction maximum position. }

As per claim 10. Wakimoto discloses: The method for controlling a projector according to claim 9, wherein the detection light L is radiated in a direction along the projection surface SC; the reflected light reflected off a pointing element in contact with or in the vicinity of the projection surface SC is detected; and when it is determined that the state of the detection of the reflected light corresponds to the specific state, an angle between the projection surface SC and the detection light L is adjusted. { [0058] The adjustment mechanism 32f rotates the laser light source unit 31 around an axis of rotation A shown in FIG. 4 in accordance with the rotation produced by the motor 32d to change the angle of the light curtain L with respect to the screen SC. When the laser light source unit 31 rotates around the axis of rotation A, the orientation of the light curtain L is changed over the range defined by ±θ directions shown in FIG. 2. The +θ direction is the direction in which the light curtain L moves away from the screen SC, and the −θ direction is the direction in which the light curtain L approaches the screen SC.}

As per claim 11. Wakimoto discloses: The method for controlling a projector according to claim 10, wherein when it is determined that the state of the detection of the reflected light corresponds to the specific state even after the angle between the projection surface SC and the detection light L is adjusted, an image projection range on the projection surface SC is adjusted. { figure 6 & [0062] When the projector 2 operates in the mode in which the angle of the light curtain L is adjusted, the change controller 25c first outputs to the motor controller 32a the control signal S that causes the motor 32d to move the light curtain L to the θ-direction maximum position. The motor controller 32a controls the motor driver 32b in accordance with the control signal S to move the light curtain L to the θ-direction maximum position (step S101). FIG. 6 shows the state in which the light curtain L is located in the θ-direction maximum position.}

As per claim 12 Wakimoto discloses: The method for controlling a projector according to claim 11, wherein when it is determined that the state of the detection of the reflected light corresponds to the specific state even after the image projection range on the projection surface SC is adjusted, an image to be projected on the projection surface SC is edited. { [0068] The position detector 25b keeps detecting the reflected position E based on the captured images repeatedly produced by the imager 21 during the period for which the light curtain L is lowered (step S104). The position detector 25b outputs the result of the detection of the reflected position E to the change controller 25c. }

As per claim 13 Wakimoto discloses: The method for controlling a projector according to claim 11, wherein at least one of a position and a size of the projection range is adjusted to adjust the projection range. { [0068] The position detector 25b keeps detecting the reflected position E based on the captured images repeatedly produced by the imager 21 during the period for which the light curtain L is lowered (step S104). The position detector 25b outputs the result of the detection of the reflected position E to the change controller 25c. }

As per claim 14. Wakimoto discloses: The method for controlling a projector according to claim 9, wherein when it is determined that the state of the detection of the reflected light corresponds to the detection light L with respect to the projection surface SC is adjustable, and when it is determined that the direction of the detection light L is not adjustable, an image projection range on the projection surface SC is adjusted. { [0068] The position detector 25b keeps detecting the reflected position E based on the captured images repeatedly produced by the imager 21 during the period for which the light curtain L is lowered (step S104). The position detector 25b outputs the result of the detection of the reflected position E to the change controller 25c. }

As per claim 15 Wakimoto discloses: The method for controlling a projector according to claim 9, wherein when it is determined that the state of the detection of the reflected light corresponds to the specific state, it is evaluated whether or not the direction of the detection light L with respect to the projection surface SC is adjustable, and when it is determined that the direction of the detection light L is not adjustable, at least one of a position and a size of an image projection range on the projection surface SC is adjusted. { [0068] The position detector 25b keeps detecting the reflected position E based on the captured images repeatedly produced by the imager 21 during the period for which the light curtain L is lowered (step S104). The position detector 25b outputs the result of the detection of the reflected position E to the change controller 25c. }

As per claim 16 Wakimoto discloses: The method for controlling a projector according to claim 14, wherein when it is determined that the direction of the detection light L is not adjustable, an image to be projected on the projection surface SC is edited. { [0068] The position detector 25b keeps detecting the reflected position E based on the captured images repeatedly produced by the imager 21 during the period for which the light curtain L is lowered (step S104). The position detector 25b outputs the result of the detection of the reflected position E to the change controller 25c. }

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID D DAVIS whose telephone number is (571)272-7572.  The examiner can normally be reached on Monday - Friday, 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID D DAVIS/Primary Examiner, Art Unit 2627                                                                                                                                                                                                        



ddd